Title: Larkin Smith to Thomas Jefferson, 3 March 1812
From: Smith, Larkin
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Norfolk 
                     3d March 1812
            A small package of Garden seed was this day delivered to me, with your address; by a very safe conveyance to Richmond I have committed it to the care of Mr James Barbour, with a request that he would transmit it to you without loss of time, as the season for sowing the seed has commenced.
          Permit me to avail myself of this occurrence to express to you my unabated devotion, and high respect for your great public services, and private worth; and to offer 
                  every at all times any services that it may be in my power to render to you in this place.
          I have the honor to be Dear Sir with great Esteem & respect Your Obt Servant
                  Larkin Smith
        